Citation Nr: 0306468	
Decision Date: 04/03/03    Archive Date: 04/10/03

DOCKET NO.  97-23 522A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of loan guaranty 
indebtedness in the original amount of $26,574.42, plus 
interest, to include the issue of whether waiver of recovery 
is precluded by bad faith.


REPRESENTATION

Appellant represented by:	Richard R. James, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The appellant's dates of service are not verified.

This case first came before the Board of Veterans' Appeals 
(Board) from a March 1995 decision of the Committee on 
Waivers and Compromises (Committee) of the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In April 1998, the Board remanded this case to 
the RO in order to address due process concerns.  In February 
2000, the Board denied the veteran's request for waiver of 
recovery of his loan guaranty indebtedness; the Board noted 
that he had not challenged the validity of that indebtedness.

In October 2002, the United States Court of Appeals for 
Veterans Claims (Court) vacated the Board's February 2000 
decision, and remanded the case to the Board for further 
action.

A personal hearing was held before the undersigned Veterans 
Law Judge, sitting at the Atlanta, Georgia, RO, in April 
1999.


REMAND

The Board, in its February 2000 decision, determined that 
waiver of recovery of the appellant's loan guaranty 
indebtedness was precluded by his bad faith.  As the 
appellant's representative has noted, that determination, and 
the decision that was premised on that finding, has been 
vacated by the Court.  The appellant, through his 


representative, now contends that the case should be remanded 
to the RO for consideration of certain arguments.  In 
particular, the appellant's representative contends that the 
RO must consider all "mitigating measures" that may be 
available.  In addition, the appellant's representative, 
while acknowledging that the Court has held that debt 
collection does not fall under the purview of the Veterans 
Claims Assistance Act of 2000 (VCAA), nonetheless requests 
development of the appellant's claim in accordance with the 
provisions of that statute.

In view of the foregoing, this case is REMANDED for the 
following:

1.  The RO should inform the appellant of 
the provisions of the VCAA.

2.  The RO should inform the appellant of 
all mitigating factors that may apply to 
his claim for waiver of recovery of his 
loan guaranty indebtedness.

3.  The RO should then request a.) that 
the appellant furnish any evidence that 
he may have that would support his claim 
for waiver of recovery of his loan 
guaranty indebtedness, and b.) that he 
furnish VA with the names and addresses 
of any sources of evidence that he wishes 
VA to consider in support of his claim, 
along with duly executed authorizations 
for the release of such evidence, if 
appropriate.

4.  The appellant should be accorded a 
personal interview in accordance with 
38 C.F.R. § 1.913.  

5.  Following receipt of any and all such 
evidence, the RO should consider the 
appellant's request for waiver of his 
loan guaranty indebtedness under all 
statutory and regulatory provisions that 
might provide relief to him, to 


include but not necessarily limited to 
38 C.F.R. §§ 1.931(a), (b) (compromise); 
1.941(b) (suspension); 1.942(a) 
(termination); and 1.965 (equity and good 
conscience).  If the RO determines that 
all or a portion of the appellant's debt 
cannot be mitigated, it must then 
determine how much of his debt has been 
paid and how much remains to be paid.

6.  If the appellant, at the conclusion 
of this process, is still indebted to VA, 
the RO should furnish him and his 
representative with a Supplemental 
Statement of the Case, and with a 
reasonable period of time within which to 
respond thereto.  The case should then be 
returned to the Board for further review, 
as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



The appellant need take no action until he is so informed.  
The purposes of this REMAND are to obtain additional evidence 
and to address due process considerations.  No inference as 
to the ultimate disposition of this case should be made.



	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




